Citation Nr: 9911828	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-39 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis.

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1948 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for residuals of hepatitis, then characterized as 
"yellow jaundice."  The veteran filed a notice of 
disagreement in February 1948 and a statement of the case was 
not issued until June 1996.  The veteran filed a timely 
appeal in July 1996.  

This appeal also arises from a March 1995 rating decision of 
the RO which denied a rating in excess of 30 percent for 
PTSD.  

The issue of entitlement to a rating in excess of 10 percent 
for bilateral hearing loss was addressed by the Board in a 
decision issued in July 1998.  Also, in July 1998, the Board 
remanded the issues of entitlement to service connection for 
hepatitis and entitlement to a rating in excess of 30 percent 
for PTSD.  For reasons explained below, these issues must be 
remanded to the RO once again.  

Finally, the Board notes that the issue of entitlement to 
service connection for alcoholism as secondary to the 
veteran's service-connected PTSD still has not been addressed 
by the RO.  It is again referred to the RO for appropriate 
development.  


REMAND

In July 1998, the Board remanded the case to the RO for 
further development.  In particular, the RO was to obtain 
outpatient treatment reports from the West Highland VAMC and 
schedule the veteran for two VA examinations, one for his 
PTSD and one for the residuals of hepatitis.  

The outpatient treatment reports were obtained and the 
examinations were conducted in December 1998.  However, the 
RO did not review the additional evidence and issue a 
subsequent rating decision and/or supplemental statement of 
the case as further instructed in the July 1998 Remand.  See 
38 C.F.R. § 19.31 (1998).  Therefore, the matter has not been 
properly adjudicated by the agency of original jurisdiction 
and the Board may not proceed with its own appellate review 
at this time.  

Accordingly, the case is REMANDED to the RO for the 
following:  

The RO should readjudicate the claims of 
entitlement to service connection for 
residuals of hepatitis and entitlement to 
a rating in excess of 30 percent for PTSD 
in light of the additional evidence 
associated with the claims folder and 
with consideration of the VA's revised 
criteria for rating mental disorders.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


